Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 1 of 7 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS PENSION FUND, )

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS WELFARE FUND, )

TRUSTEES OF THE CHICAGO PAINTERS )

AND DECORATORS DEFERRED SAVINGS )

FUND, TRUSTEES OFTHE CHICAGO )

PAINTERS AND DECORATORS ) No. 19-cv-8086

APPRENTICESHIP FUND, TRUSTEES OF )

THE CHICAGO PAINTERS AND )

~ DECORATORS SCHOLARSHIP FUND, )

“AND TRUSTEES OF THE CHICAGO )

PAINTERS AND DECORATORS JOINT )
)
)
)
)
)
)
)
)
)
)

COOPERATION TRUST FUND,
Plaintiffs,
V.
IBUILDERS CORP., an
Illinois Corporation., and MARCO A. ROMERO,
Individually,
Defendants.
COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
HEALTH AND WELFARE FUND, TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND, TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND, AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by

their attorneys, Donald D. Schwartz, James R. Anderson, Brian C. James, and ARNOLD AND
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 2 of 7 PagelD #:1

KADJAN LLP, complain against Defendant IBUILDERS CORP., an Illinois corporation, and
MARCO A. ROMERO, Individually, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331. Jurisdiction is also founded on Section 301 of the National Labor Relations Act,
29 U.S.C. Section 185(c) et seq, and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION, HEALTH AND WELFARE, DEFERRED SAVINGS,
APPRENTICESHIP, SCHOLARSHIP, AND JOINT COOPERATION TRUST FUNDS (“the
Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4. The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council #14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or
more collective bargaining agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seg., as amended,

ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 3 of 7 PagelD #:1

collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant IBUILDERS CORP., an Illinois corporation (““IBUILDERS”), is an
employer engaged in an industry affecting commerce which entered into a collective bargaining
agreements (“CBA”) with the Union on or about July 19, 2016 whereby IBUILDERS agreed to
be bound by the provisions of the CBA and any subsequent agreements negotiated between the
Union and certain employer associations. A copy of the CBA is attached as “Exhibit A.”

The Agreements

Ti Pursuant to the provisions of the CBA, IBUILDERS is bound to the Trust
Agreements and is required to make periodic contributions to the Funds for each hour worked by
its bargaining unit employees working within the occupational and jurisdictional scope described
therein at the rate and in the manner specified by the CBA and the Trust Agreements. Moreover,
IBUILDERS is required to make contributions to the Funds measured by hours worked by
subcontractors performing painters’ or tapers’ work who fail to make contributions to the Funds.
In addition, the CBA specifies due dates for IBUILDERS?’ periodic contributions. Should
IBUILDERS fail to contribute to the Funds by the due date, liquidated damages are assessed
against it.

8. Under the terms of the CBA and Trust Agreements to which it is bound,
IBUILDERS is required to submit all necessary books and records to Plaintiffs’ auditor for the
purpose of determining whether or not IBUILDERS is in compliance with its obligation to
contribute to the Funds. In addition, the CBA and the Trust Agreements require IBUILDERS to
pay liquidated damages, interest, auditors fees, and all attorneys fees and court costs incurred by

the Funds in the collection process.
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 4 of 7 PagelD #:1

The Claim

9. IBUILDERS has breached the provisions of the CBA and Trust Agreements by
failing to submit all of the required reports and contributions for the period October 2019
through the present, in an amount not presently precisely ascertainable. IBUILDERS has also
breached the provisions of the CBA and Trust Agreements by failing to pay its May through
October 2019 contributions by specified due dates in accordance with the terms of the CBA and
owes, on information and belief, at least $21,995.43 in liquidated damages for the period of July
1, 2016 through the present, subject to increase pending an audit.

10. Pursuant to the provisions of the CBA and Trust Agreements, IBUILDERS is
required to pay liquidated damages, auditor fees and all attorneys’ fees and court costs incurred
by the Funds in the collection process.

11. Plaintiffs have complied with all conditions precedent in bringing this suit.

12. Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due under the CBA and audit from
IBUILDERS.

13. IBUILDERS is obligated to pay the attorneys’ fees and court costs incurred by
the Plaintiffs pursuant to the CBA, the Trust Agreements, and 29 U.S.C. Section 1132(g)(2)(D).

14. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount
equal to the greater of:

(1) interest on the unpaid contributions; or
(ii) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 5 of 7 PagelD #:1

A. That IBUILDERS be ordered to produce its books and records for a fringe
benefit contribution compliance audit for the period from July 1, 2016 through present.
B. That judgment be entered in favor of Plaintiffs and against Defendant
IBUILDERS in the amount shown to be due under the audit
C. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with all liquidated damages in the
amount of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).
D. This Court grant Plaintiffs such other and further relief as it may deem
appropriate under the circumstances.
COUNT I
15. Plaintiffs reallege and incorporate paragraphs | through 14 of Count I into Count
‘II as if they were fully restated herein.
The Claim
16. MARCO A. ROMERO is the president of IBUILDERS and is empowered to
execute agreements on behalf of IBUILDERS.
17. The CBA at Article 16 Section 1(b)(1) provides that:
Before commencing any work covered by this Agreement, the Employer shall
provide a performance or surety bond, in the amount and under the terms set forth
below, to insure the prompt and full payment of all contributions,
dues/assessments, and wages due in accordance with this agreement:
$10,000 — 6 or fewer employees
$25,000 — 7 but fewer than 13 covered employees

$50,000 — 13 but fewer than 25 covered employees
$75,000 — 25 or more covered employees (“Exhibit B”).

18. Pursuant to Article 16 Section 1(b)(i1i) of the CBA, in the event that
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 6 of 7 PagelD #:1

the Employer is a corporation, liability shall be imposed on the corporation in the amount of at
least Thirty Thousand Dollars plus all amounts owed in excess of that sum and liability is also
imposed personally on each official of that Employer empowered to execute agreements or sign
checks on the corporation’s behalf to designate the persons empowered to do so.

19. On information and belief, on or about April 1, 2019, Defendant IBUILDERS
breached Article 16 by failing to have a performance bond in as required by the CBA.

20. Plaintiffs seek to obtain an audit of IBUILDERS, which, on information and
belief, will demonstrate that [BUILDERS has breached the provisions of the CBA and Trust
Agreement by failing to pay certain contributions and liquidated damages for the audit period of
July 1, 2016 through present.

21. As IBUILDERS has breached Article 16 by failing to post the bond as required
by the Agreement, MARCO A. ROMERO is personally liable to the Funds for the total amount
owed from the period of April 1, 2019 to present.

WHEREFORE, Plaintiff prays for relief as follows:

A. That judgment be entered in favor of Plaintiffs and against Defendants
IBUILDERS and MARCO A. ROMERO in the amount of Thirty Thousand Dollars plus any
amounts owed in excess of that amount as may be shown to be due on the audit.

B. Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and
costs incurred in the prosecution of this action, together with all liquidated damages in the
amount of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2); and

C This Court grant Plaintiffs such other and further relief as it may deem
Case: 1:19-cv-08086 Document #: 1 Filed: 12/11/19 Page 7 of 7 PagelD #:1

appropriate under the circumstances.

Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al.,

By: /s/ Brian C. James
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES
ARNOLD AND KADJAN
35 E. Wacker Dr., Ste. 600
Chicago, Illinois 60601
(312) 236-0415
